Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (TERM LOAN)

This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT (TERM LOAN) (this
“Agreement”) is made as April 18, 2018, by and among SIENTRA, INC., a Delaware
corporation, MIRADRY HOLDINGS, INC., a Delaware corporation (formerly known as
Miramar Labs, Inc.), MIRADRY, INC., a Delaware corporation (formerly known as
Miramar Technologies, Inc.), MIDCAP FINANCIAL TRUST, as Agent (in such capacity,
together with its successors and assigns, “Agent”) and the other financial
institutions or other entities from time to time parties to the Credit Agreement
referenced below, each as a Lender.

RECITALS

A.    Agent, Lenders and Borrower have entered into that certain Credit and
Security Agreement (Term Loan), dated as of July 25, 2017 (as amended by that
certain Limited Waiver of Certain Post-Closing Obligations, dated as of
November 27, 2017, and as further amended, modified, supplemented prior to the
date hereof, the “Original Credit Agreement”, and as the same is amended hereby
and as it may be further amended, modified, supplemented and restated from time
to time, the “Credit Agreement”), pursuant to which the Lenders have agreed to
extend certain financial accommodations to Borrower in the amounts and manner
set forth in the Credit Agreement.

B.    Borrower has requested, and Agent and Lenders constituting at least the
Required Lenders have agreed to, inter alia, (i) extend the date set forth in
Section 7.2(f) of the Original Credit Agreement from March 31, 2018 to April 30,
2018 and (ii) update certain schedules of the Original Credit Agreement, in each
case, in accordance with the terms and subject to the conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders constituting
Required Lenders and Borrower hereby agree as follows:

1.    Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby. The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).

2.    Amendment to Original Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)    Section 1.1 of the Original Credit Agreement is hereby amended by adding
the following new defined terms in alphabetical order therein:

“First Amendment” means that certain Amendment No. 1 to Credit and Security
Agreement (Term Loan), dated as of April 18, 2018, by and among Borrowers, Agent
and Required Lenders.

“First Amendment Effective Date” means the date on which all of the conditions
in Section 4 of the First Amendment have been satisfied in accordance with the
terms thereof.



--------------------------------------------------------------------------------

(b)    Section 3.25(c) of the Original Credit Agreement is hereby amended and
restated in its entirety as follows:

“No Borrower is participating in any Medicare program or Medicaid program or any
other Third Party Payor Program that is material to Borrower’s business.” 1

(c)    Section 3.25(e) of the Original Credit Agreement is hereby amended by
adding the phrase “Except as set forth on Schedule 3.25 on the First Amendment
Effective Date,” at the beginning thereof.

(d)    Section 3.25(h) of the Original Credit Agreement is hereby amended by
adding the phrase “Except as set forth on Schedule 3.25 on the First Amendment
Effective Date,” at the beginning thereof.

(e)    Section 7.2(f) of the Original Credit Agreement is hereby amended by
replacing “March 31, 2018” with “April 30, 2018”.

(f)    Schedule 3.19 of the Original Credit Agreement is hereby replaced in its
entirety by the new Schedule 3.19 attached hereto.

(g)    The new Schedule 3.25 attached hereto is hereby added to the Original
Credit Agreement in numerical order therein.

(h)    Schedule 4.17 of the Original Credit Agreement is hereby replaced in its
entirety by the new Schedule 4.17 attached hereto.2

3.    Representations and Warranties; Reaffirmation of Security Interest. Each
Borrower hereby confirms that all of the representations and warranties set
forth in the Credit Agreement are true and correct in all material respects
(without duplication of any materiality qualifier in the text of such
representation or warranty) with respect to such Borrower as of the date hereof
except to the extent that any such representation or warranty relates to a
specific date in which case such representation or warranty shall be true and
correct as of such earlier date. Each Borrower confirms and agrees that all
security interests and Liens granted to Agent continue in full force and effect,
and that all Collateral remains free and clear of any Liens, other than
Permitted Liens. Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the Collateral.
Each Borrower acknowledges and agrees that the Credit Agreement, the other
Financing Documents and this Agreement constitute the legal, valid and binding
obligation of such Borrower, and are enforceable against such Borrower in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

4.    Conditions to Effectiveness. This Agreement shall become effective as of
the date on which each of the following conditions has been satisfied, as
determined by Agent in its sole discretion:

(a)    Borrower shall have delivered to Agent this Agreement, executed by an
authorized officer of Borrower;

 

1 

Note to draft: to be discussed if participation in third party payor programs is
material to Sientra’s business.

2 

Note to draft: 4.1(e) and 4.9(b) require notice only, which at this point has
been provided. No need to update schedules for rep purposes.

 

2



--------------------------------------------------------------------------------

(b)    all representations and warranties of Borrower contained herein shall be
true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct as of such earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);

(c)    prior to and after giving effect to the agreements set forth herein, no
Default or Event of Default shall exist under any of the Financing Documents;
and

(d)    Borrower shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request
in connection with this Agreement.

5.    Release. In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of its respective current and former directors, officers, shareholders, agents,
and employees, and each of its respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the date hereof, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or
(ii) any aspect of the dealings or relationships between or among such Borrower,
on the one hand, and any or all of the Released Parties, on the other hand,
relating to any or all of the documents, transactions, actions or omissions
referenced in clause (i) hereof. Each Borrower acknowledges that the foregoing
release is a material inducement to Agent’s and Required Lender’s decision to
enter into this Agreement and agree to the modifications contemplated hereunder,
and has been relied upon by Agent and Required Lenders in connection therewith.

6.    No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default. This Agreement (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement.

7.    Affirmation. Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by such Borrower. Each Borrower covenants and agrees
to comply with all of the terms, covenants and conditions of the Credit
Agreement and the Financing

 

3



--------------------------------------------------------------------------------

Documents, notwithstanding any prior course of conduct, waivers, releases or
other actions or inactions on Agent’s or any Lender’s part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions.

8.    Miscellaneous.

(a)    Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.

(b)    GOVERNING LAW. THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

(c)    JURY TRIAL. EACH BORROWER, AGENT AND THE REQUIRED LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH REQUIRED LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
BORROWER, AGENT AND EACH REQUIRED LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS

(d)    Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification) of the Credit Agreement are incorporated herein
by reference to the same extent as if reproduced herein in their entirety.

(e)    Headings. Section headings in this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.

(f)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(g)    Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

4



--------------------------------------------------------------------------------

(e)    Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(f)    Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

AGENT:    

MIDCAP FINANCIAL TRUST,

   

By:

 

Apollo Capital Management, L.P.,

   

its investment manager

   

By:

 

Apollo Capital Management GP, LLC,

   

its general partner

   

By:

 

/s/ Maurice Amsellem (SEAL)

   

Name:

 

Maurice Amsellem

   

Title:

 

Authorized Signatory

LENDER:

   

MIDCAP FINANCIAL TRUST,

   

By:

 

Apollo Capital Management, L.P.,

   

its investment manager

   

By:

 

Apollo Capital Management GP, LLC,

   

its general partner

   

By:

 

/s/ Maurice Amsellem (SEAL)

   

Name:

 

Maurice Amsellem

   

Title:

 

Authorized Signatory

LENDER:

   

MIDCAP FUNDING XIII TRUST,

   

By:

 

Apollo Capital Management, L.P.,

   

its investment manager

   

By:

 

Apollo Capital Management GP, LLC,

   

its general partner

   

By:

 

/s/ Maurice Amsellem (SEAL)

   

Name:

 

Maurice Amsellem

   

Title:

 

Authorized Signatory

 

6



--------------------------------------------------------------------------------

LENDER:

   

ELM 2016-1 TRUST

   

By:

 

Midcap Financial Services Capital Management, LLC,

as Servicer

   

By:

 

/s/ John O’Dea

   

Name:

 

John O’Dea

   

Title:

 

Authorized Signatory

 

7



--------------------------------------------------------------------------------

LENDER:

   

FLEXPOINT MCLS SPV LLC

   

By:

 

/s/ Daniel Edelman

   

Name:

 

Daniel Edelman

   

Title:

 

Vice President

 

8



--------------------------------------------------------------------------------

LENDER:

   

SILICON VALLEY BANK

   

By:

 

/s/ Kevin Fleischman

   

Name:

 

Kevin Fleischman

   

Title:

 

Director

 

9



--------------------------------------------------------------------------------

BORROWER:

   

SIENTRA, INC.

   

By:

 

/s/ Patrick Williams (SEAL)

   

Name:

 

Patrick Williams

   

Title:

 

Chief Financial Officer

   

MIRADRY HOLDINGS, INC.

   

By:

 

/s/ Patrick Williams (SEAL)

   

Name:

 

Patrick Williams

   

Title:

 

Chief Financial Officer

   

MIRADRY, INC.

   

By:

 

/s/ Patrick Williams (SEAL)

   

Name:

 

Patrick Williams

   

Title:

 

Chief Financial Officer

 

10